Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 1 of 7 PageID: 78



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


____________________________________
                                    :
UNITED STATES OF AMERICA            :               Civil Action No. 16-1471 (MCA)(MAH)
                                    :
             Plaintiff,             :
                                    :
       v.                           :                 REPORT & RECOMMENDATION
                                    :
$115,032.50 IN UNITED STATES        :
CURRENCY,                           :
                                    :
             Defendant.             :
____________________________________:

       THIS MATTER comes before the Court on this Court’s February 14, 2019 Order to

Show Cause directing Claimant, Matthew Shane Robinson, to show cause in writing why his

claim should not be dismissed pursuant to Federal Rules of Civil Procedure 16(f) and 37. D.E.

24. Claimant failed to respond in writing or otherwise to the February 14, 2019 Order to Show

Cause. Pursuant to Federal Rule of Civil Procedure 78 and Local Civil Rule 78.1, the

Undersigned has considered this matter on the papers. For the reasons below, the Court

respectfully recommends that the District Court dismiss Claimant’s claim with prejudice.

       I.      BACKGROUND

       This is a forfeiture action brought by the United States of America (“the Government”) to

forfeit and condemn United States currency in the amount of $115,032.50, which the United

States Drug Enforcement Administration seized from Claimant on October 16, 2015. Complaint,

March 15, 2016, D.E. 1. The Government claims that the currency is subject to forfeiture

because it constitutes money and/or proceeds derived from a transaction involving a controlled

substance in violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq. Id.
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 2 of 7 PageID: 79



       On March 15, 2016, the Government filed the instant Complaint, as well as a Warrant for

Arrest in Rem for the subject currency. D.E. 1 & 2. On March 18, 2016, the Government filed a

Notice of Complaint for Forfeiture. D.E. 3. Claimant filed a Verified Forfeiture Claim and

Statement of Interest on April 21, 2016, contending that he is the rightful owner of the subject

currency, and requesting its return. D.E. 4.

       The Court entered a Scheduling Order in this matter on October 16, 2017, wherein

Claimant was to cure his deficient discovery responses by January 31, 2018 and was to serve his

discovery demands by November 21, 2017, to be responded to by the Government by January

31, 2018. Pretrial Scheduling Order, Oct. 16, 2017, D.E. 13. The Court also scheduled a

telephone status conference for March 5, 2018. Id. The Court was notified on January 31, 2018,

that Claimant’s attorney had passed away on December 19, 2017. Letter, Jan. 31, 2018, D.E. 14.

Claimant did not appear for the March 5, 2018 telephone status conference. D.E. 15. The Court

issued an Order on March 6, 2018, directing Claimant to notify the Court in writing by March

26, 2018 whether he intended to proceed pro se or obtain new counsel. Order, March 6, 2018,

D.E. 15. The Court attempted to mail that notice to the Claimant three times via both certified

and regular mail. D.E. 16, 17, 18. All were returned as undeliverable. Id. The Government

informed the Court on May 31, 2018 that Claimant had not attempted to contact it at all

regarding this matter. Letter, May 31, 2018, D.E. 19. Consequently, the Court entered an Order

to Show Cause on June 5, 2018, why default should not be entered against him. Order to Show

Cause, June 5, 2018, D.E. 20. The Government filed proof of service of the Order to Show

Cause on Claimant on June 6, 2018. Certification of Service, June 6, 2018, D.E. 21. The

Court’s mailing of the Order to Show Cause via certified mail was returned successfully mailed

on June 12, 2018. D.E. 22. The Court issued a subsequent Order to Show Cause on February



                                                 2
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 3 of 7 PageID: 80



14, 2019 directing Claimant to show cause in writing why his claim should not be dismissed

pursuant to Federal Rules of Civil Procedure 16(f) and 37. Order to Show Cause, Feb. 14, 2019,

D.E. 24. Despite the Orders to Show Cause having been served on Claimant, Matthew Shane

Robinson has failed to respond to the Court’s Orders, engage in discovery or contact the Court or

the Government in anyway since his attorney passed away in December 2017.

       II.     LEGAL ANALYSIS

               A. Dismissal as Sanction

       Under Federal Rule 16(f)(1), the Court “may issue any just orders, including those

authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney: (A) fails to appear at a

scheduling or other pretrial conference; (B) is substantially unprepared to participate—or does

not participate in good faith—in the conference; or (C) fails to obey a scheduling or other pretrial

order.” It is well settled that in rem claimants are parties to the action. See U.S. v. United States

Currency in the Amount of Six Hundred Thousand Three Hundred Forty One Dollars and No

Cents ($600,341.00), 240 F.R.D. 59, 63 (E.D.N.Y. 2007).

       Rule 37(b)(2)(A) allows a court to strike pleadings or “dismiss[] the action or proceeding

in whole or in part[.]” Indeed, several courts have dismissed a claimant’s claim for failure to

participate in discovery or comply with a court order. See United States v. One Million Three

Hundred Twenty-Two Thousand Two Hundred Forty-Two Dollars and Fifty Cents

($1,322,242.58) 938 F.2d 433 (3d Cir. 1991) (holding that the District Court did not abuse its

discretion by dismissing claims to money seized by the Federal Government as a sanction for

noncompliance with discovery); see also United States v. United States Currency in the Amount

of Six Hundred Thousand Three Hundred Forty One Dollars and No Cents ($600, 341.00), 240

F.D.R. 59 (E.D.N.Y 2007) (holding that parties in in rem civil forfeiture actions are parties to the



                                                   3
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 4 of 7 PageID: 81



action and subject to sanctions for discovery violations under Rule 37(b)(2)(C)); United States v.

Proceeds of Drug Trafficking Transferred to Certain Foreign Bank Accounts, 252 F.R.D. 60, 62

(D.D.C. 2008) (holding that Rule 37 allows the court to apply sanctions to any party in the case).

        To determine whether dismissal is appropriate, the Court must balance the six factors set

out by the Third Circuit in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863 (3d Cir. 1984).

Specifically, the Court must consider: (1) the extent of the party’s personal responsibility, (2)

prejudice to the adversary, (3) history of dilatoriness, (4) willful or bad faith conduct of an

attorney, (5) alternative sanctions, and (6) meritoriousness of the claim or defense. Poulis, 747

F.2d at 868; Emerson v. Thiel College, 296 F.3d 184, 190 (3d Cir. 2002) (applying Poulis

factors). No single Poulis factor is dispositive, and dismissal may be appropriate even if some of

the factors are not met. Hovey v. LaFarge North America Inc., Civil Action No. 07-2193, 2008

WL 305701, at *2 (D.N.J. Jan. 29, 2008) (citing Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir.

1992)). See also Rosado v. Adams, Civil Action No. 07-1914, 2009 WL 1181217, at *1-3 (M.D.

Pa. April 30, 2009) (applying Poulis analysis to dismissal for failure to prosecute under Fed. R.

Civ. P. 41(b)); Vrlaku v. Citibank, Civil Action No. 05-1720, 2005 WL 2338852, at *2-3 (D.N.J.

Sept. 23, 2005) (same, and noting that “[a] Court may raise a motion to dismiss an action under

Rule 41 sua sponte under its inherent case management powers.”); see also ODTA Systems LLC

v. Daewood Electronics America, 483 F. Supp. 2d 400, 404 (D.N.J. 2007) (“Failure to prosecute

does not require that a party take affirmative steps to delay the case. A failure to comply with

court orders, failure to respond to discovery or other failure to act is sufficient to constitute lack

of prosecution.”) (citations omitted). While not all these factors necessarily apply in every case,

the Court is obligated to consider any factors that do apply.




                                                   4
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 5 of 7 PageID: 82




               i.      The extent of the party’s personal responsibility

       Here, Claimant missed a scheduled telephone conference and he did not provide any

explanation as to why. Nor did he notify Plaintiff or request an adjournment from the Court.

Furthermore, Claimant failed to respond to this Court’s March 6, 2018 Order which directed

Claimant to inform the Court whether he would be proceeding pro se or obtaining a new

attorney. Claimant further failed to comply with either the June 5, 2018 or February 14, 2019

Orders to Show Cause, directing him to show cause in writing why this matter should not be

dismissed. Claimant also did not update his mailing address with the Court. Claimant’s failure

to take basic action to pursue his claim is his own doing, and, because of his inaction, this case

has been brought to a virtual standstill with no indication that it will proceed. Accordingly, the

Court concludes that Claimant does not intend to further litigate his claim and has willfully

chosen to abandon the suit.

       The first Poulis factor, therefore, weighs in favor of dismissal.

               ii.     Prejudice to the Adversary

       Next, the Court must consider whether Claimant’s failure to act in this litigation has

prejudiced his adversaries. Prejudice is not limited to irreparable harm—it may include

depriving a party of necessary information or the ability to prepare for trial. Clarke v. Nicholson,

153 Fed. Appx. 69, 73 (3d Cir. 2005) (citing Ware v. Rodale Press, Inc., 322 F.3d 218, 222-24

(3d Cir. 2003) (finding that plaintiff’s delay and failure to comply with discovery requests

prejudiced defendant)); Porten v. Auto Zone, Civil Action No. 10-2629, 2011 WL 2038742, at *2

(D.N.J. May 24, 2011) (relying on Clarke and Ware to find prejudice to defendant and grant

dismissal motion where plaintiff apparently abandoned claims).



                                                 5
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 6 of 7 PageID: 83



       Despite Claimant’s failures to appear, Plaintiff appeared and was prepared for the

telephone conference with the Court. In addition to his failure to appear, Claimant never

addressed his deficient discovery responses with Plaintiff, and never served his own discovery,

rendering Plaintiff unable to move this case forward. Claimant’s failure to comply with his

discovery obligations has hindered Plaintiff’s ability to prepare a defense to Claimant’s claim.

As such, Claimant’s failures have tied Plaintiff’s hands.

       The second Poulis factor also favors dismissal.

               iii.    History of Dilatoriness and Bad Faith

       The third and fourth Poulis factors require the Court to consider the extent and history of

Claimant’s dilatoriness and whether he has acted in bad faith. Claimant’s dilatoriness is well

documented. Although Claimant initially litigated this matter, he subsequently missed two

telephone conferences, failed to provide discovery responses to Plaintiff, and failed to show

cause in writing why his claim should not be dismissed. Claimant also has neither contacted the

Court to seek more time to serve discovery nor secure a new lawyer. For more than a year,

Claimant has had ample opportunity to cure the deficiencies. He also has had ample time to

respond to this Court’s Order to Show Cause. However, Claimant still has not taken any

corrective action or explained his delinquencies. Therefore, the Court concludes that Claimant’s

failure to comply with its Orders has been willful. Porten, 2011 WL 2038742, at *2.

       The third and fourth Poulis factors; therefore, favor dismissal of Claimant’s claim.

               iv.     Alternative Sanctions

       This factor also favors dismissal. First, Claimant’s failure to comply with multiple

Orders strongly suggests that he has abandoned his claims. Porten, 2011 WL 2038742, at *3.

Second, the Third Circuit has recognized that monetary sanctions such as fines, costs, and



                                                 6
Case 2:16-cv-01471-MCA-MAH Document 26 Filed 04/10/19 Page 7 of 7 PageID: 84



attorneys’ fees may be inappropriate or impractical in certain situations. Emerson v. Thiel

College, 296 F.3d 184, 191 (3d Cir. 2002). Claimant’s failure to comply with Court orders or

otherwise take action in over one year strongly indicates that he has abandoned his claim, and

therefore dismissal is clearly the appropriate remedy.

               v.      Meritoriousness of the Claim or Defense

       Finally, the Court must consider the merits of Claimant’s claims. Here, however, the

Court cannot adequately assess this factor due to Claimant’s failure to comply with the Court’s

orders or provide long overdue discovery to Plaintiffs. Porten, 2011 WL 2038742, at *3 (citing

Devito v. C.M.S. Dep’t, Civil Action No. 05-3438, 2006 WL 756014, at *3 (D.N.J. March 17,

2006)). Therefore, this factor is neutral.

       III.    CONCLUSION

       On balance, each of the applicable Poulis factors weighs in favor of dismissal. As such,

the Undersigned respectfully recommends that the District Court dismiss Claimant’s claim

pursuant to Fed. R. Civ. P. 16(f) and 37.

       The parties have fourteen days to file and serve objections to this Report and

Recommendation pursuant to 28 U.S.C. § 636 and Local Civil Rule 7.1(c)(2).



                                                     s/ Michael A. Hammer___________
                                                     Hon. Michael A. Hammer
                                                     United States Magistrate Judge

Date: April 10, 2019




                                                7
